Citation Nr: 1737357	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a back disability, including degenerative disc disease and degenerative joint disease.

2. Entitlement to service connection for a right hand/finger disability, to include as secondary to the service-connected right elbow disability.

3. Entitlement to service connection for a right wrist disability, to include as secondary to the service-connected right elbow disability.

4. Entitlement to a rating in excess of 10 percent for right elbow arthralgia.


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2016, the Board denied the Veteran service connection for a back disability; right hand/finger disability; right wrist disability; and, a rating in excess of 10 percent for right elbow arthralgia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court granted a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel.  The Court's order remanded the matter for action consistent with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right hand/finger disability and a right wrist disability, as well as an increased rating for right elbow arthralgia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





FINDINGS OF FACT

The Veteran's back disability, including degenerative disc disease and degenerative joint disease, is at least as likely as not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability, including degenerative disc disease and degenerative joint disease, have been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is
responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C.A. § 5.107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran has submitted evidence of a present back disability, including diagnoses of degenerative lumbar disc disease and degenerative joint disease. See July 2015 Private Treatment Records; see November 2013 Private Treatment Records.  Accordingly, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

The Board also finds that the evidence supports a finding of an in-service injury.  In his October 1968 Report of Medical History, the Veteran reported a history of recurrent back pain. January 2014 Service Treatment Records (STR1), p. 58.  The Veteran's STRs also contain treatment notes for back pain in November 1961 and March 1962. Id. at p. 81.  The Veteran contends that the pain he experienced in service was the result of having to stand on concrete for long hours during the course of his career in service and he recalled receiving physical therapy for this while in the Air Force. July 2013 VA Examination, p. 8.  Thus, the evidence demonstrates that the Veteran sustained an injury to his back while in service, and the second element of service connection is established. See Holton, 557 F.3d at 1366.

With regard to nexus, the evidence is conflicting.  The July 2013 VA examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the Veteran's in-service injury.  The examiner noted the Veteran's October 1968 reported history of recurrent back pain but also noted that the concurrent physical examination showed that the Veteran's back was normal.  The examiner pointed to post-service progress notes that are silent for any back pathology until 1992, and stated that there was no documentation of trauma to the lower back or other ongoing problems during the Veteran's service.  In contrast, in a July 2015 note from the Veteran's private physician, the physician opined that the Veteran's degenerative lumbar disc disease and osteoarthritis were the result of chronic wear and tear over years of working and living, including the Veteran's years working in the military hospital pharmacy.  The physician opined that standing for 10-12 hours over the course of 23 years would have contributed to the compression of the discs, arthritis of the spine and degenerative disc disease.  

Thus, the Board finds that the evidence with regard to nexus is at least in equipoise. When the evidence for and against a claim is in relative equipoise, the Board has an obligation to resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366.  Thus, service connection for a back disability is warranted. 


ORDER

Service connection for a back disability, including degenerative disc disease and degenerative joint disease, is granted.


REMAND

The parties to the June 2017 JMR agreed that the Board failed to provide adequate reasons and bases for its finding that the duty to assist was satisfied despite VA's failure to obtain all VA treatment records.  Consequently, the parties agreed that a remand of all of the claims on appeal was required in order to allow any outstanding VA treatment records to be obtained and associated with the claims file.  On remand, the AOJ must make reasonable efforts to secure any outstanding VA treatment records.

The parties also agreed that a remand was necessary to obtain an opinion on whether the Veteran's service-connected right elbow arthralgia has aggravated his right hand/finger disability and his right wrist disability.  Thus, on remand, the AOJ should take the necessary steps to obtain such opinions.  The Veteran should also be scheduled for a new VA examination for his right elbow arthralgia in order to ascertain the current level of severity of the disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a medical opinion clarifying the nature and etiology of the Veteran's right hand/finger disability and right wrist disability.  If deemed necessary by the examiner, afford the Veteran a new VA examination for a finger/hand/wrist disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hand/finger disability is aggravated by his service-connected right elbow arthralgia. 

The examiner should also offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right wrist disability is aggravated by his service-connected right elbow arthralgia.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

3. Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's right elbow arthralgia.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, including passive and active range of motion testing and in weight-bearing and nonweight-bearing conditions, and documented in the examination report.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion.  

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the elbow is repeatedly used over time.  Such determinations should be explained in terms of loss of range of motion (in degrees) due to pain on use or during flare-ups.  The examiner should indicate at what degree in the range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


